 Case 1:15-cv-00945-EGB Document 178 Filed 04/18/19 Page 1 of 2




      In the United States Court of Federal Claims
                               No. 15-945C
                          (Filed: April 18, 2019)

**************************

4DD HOLDINGS, LLC, and
T4 DATA GROUP, LLC,

                           Plaintiffs,

v.

THE UNITED STATES,

                           Defendant,

      and

IMMIX TECHNOLOGY, INC.,

                           Third-Party.

**************************

                                 ORDER

       On April 18, 2019, the parties jointly moved to amend the schedule in
this matter. For good cause shown, the court grants the parties’ motion and
adopts their proposed schedule as reflected below:

      Close of Fact Discovery                          May 23, 2019

      Plaintiffs to Disclose Experts and
      Serve Opening Expert Reports                     June 5, 2019

      Government to Disclose Experts and
      Serve Expert Reports                             August 7, 2019

      Plaintiffs to Serve Rebuttal Expert Reports      September 4, 2019
Case 1:15-cv-00945-EGB Document 178 Filed 04/18/19 Page 2 of 2



    Close of Expert Discovery                  October 3, 2019

    Post-Discovery Conference                  October 17, 2019



                                    s/Eric G. Bruggink
                                    ERIC G. BRUGGINK
                                    Senior Judge




                                2
